--------------------------------------------------------------------------------

Exhibit 10(x)



CRACKER BARREL OLD COUNTRY STORE, INC.
and
SUBSIDIARIES


FY 2019 Annual Bonus Plan


ARTICLE I
General


1.1        Establishment of the Plan.  Pursuant to the Cracker Barrel Old
Country Store, Inc. 2010 Omnibus Stock and Incentive Plan ( the “Omnibus Plan”),
the Compensation Committee (the “Committee”) of the Board of Directors of
Cracker Barrel Old Country Store, Inc. (the “Company”) hereby establishes this
FY 2019 Annual Bonus Plan (the “ABP”).


1.2         Plan Purpose.  The purpose of this ABP is to specify appropriate
opportunities to earn a bonus with respect to the Company’s 2019 fiscal year in
order to reward officers of the Company and of its subsidiaries for the
Company’s financial performance during fiscal year 2019 and to further align
their interests with those of the shareholders of the Company.


1.3         ABP Subject to Omnibus Plan.  This ABP is established pursuant to,
and it comprises a part of, the Omnibus Plan. Accordingly, all of the terms of
the Omnibus Plan are incorporated in this ABP by reference as if included
verbatim. In case of a conflict between the terms and conditions of this ABP and
the Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede
this ABP and control the issue. It is intended that the ABP shall in all
respects be subject to and governed by the provisions of the Omnibus Plan.


ARTICLE II
Definitions


2.1         Omnibus Plan Definitions. Capitalized terms used in this ABP without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.


2.2         Other Definitions. In addition to those terms defined in the Omnibus
Plan and elsewhere in this ABP, whenever used in this ABP, the following terms
have the meanings set forth below:




(a)
“Affiliate” means of any corporation, partnership, limited liability company,
association, trust or other entity or organization that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company, and “control” has the meaning specified in
Rule 405 under the Securities Act of 1933, as amended.





(b)
“Annual Bonus” means the Award to be paid to a Participant based on the
Performance Curve after the Committee determines the level of 2019 Operating
Income that was achieved (or such lesser amount as the Committee may determine
in its discretion).





(c)
“Employment Agreement” means (i) a written employment agreement (not including
an offer letter) pursuant to which a Participant is employed by the Company or
an Affiliate, or (ii) a written agreement that governs the employment
relationship between a Participant and the Company or an Affiliate in respect of
a Change in Control or similar transaction affecting the Company.




--------------------------------------------------------------------------------


(d)
“Operating Income” means operating income for a fiscal year of the Company as
calculated consistent with past practice and presented in the audited financial
statements of the Company, subject to adjustment as follows: excluding (i)
extraordinary gains or losses and the effects of any sale of assets (other than
in the ordinary course of business), (ii) litigation claims, settlements and
expenses, (iii) the effects of any changes in accounting principles, (iv) the
effects of any charges or expenses related to extraordinary, non-operational
charges or expenses relating to stockholder demands, inquiries or events and
related governance and other responses, (v) the effects of charges or expenses
related to an organizational restructuring of the Company or one or more
Subsidiaries, (vi) the effects of charges or expenses related to any severance
event, (vii) any other income or expenses which the Committee, in its
discretion, determines are exceptional in nature.





(e)
“Performance Curve” means the range of potential payouts of Annual Bonuses to
Participants, expressed as a multiple of Target Bonus and based on the
achievement of various levels of 2019 Operating Income, as established and
approved by the Committee by resolution with respect to the Performance Period.




 
(f)
“Performance Period” means the Company’s 2019 fiscal year.





(g)
“Target Bonus” means an Award equal to a percentage of a Participant’s
applicable base salary, which percentage is established or approved by the
Committee or its duly authorized delegate within the Performance Period.





(h)
“Target Level” means the amount of 2019 Operating Income established by the
Committee that needs to be achieved by the Company in order for Target Bonuses
to be paid to Participants under the Performance Curve.





(i)
“Threshold Level” means the minimum amount of 2019 Operating Income established
by the Committee that needs to be achieved by the Company in order for Annual
Bonuses to be paid to Participants under the Performance Curve.



ARTICLE III
Eligibility; Calculation and Payment of Awards


3.1       Plan Eligibility. The Participants in the ABP shall be those persons
designated by the Committee or its authorized delegate.


3.2        Calculation and Payment of Awards. After the close of the Performance
Period, the Committee shall determine the achievement of 2019 Operating Income
of at least the Threshold Level and the level of Annual Bonuses, if any, to be
paid to Participants based on the Performance Curve.  The Committee shall
expressly approve the amount of any payment of Annual Bonus to any Participant
who is an executive officer of the Company. Any Annual Bonus payable to a
Participant shall be paid in cash within a reasonable time after determination
of the achievement of the Performance Goal by the Committee and, in any event,
on or prior to March 15, 2020.


3.3         Limitation.  In no event may any Participant receive an Annual Bonus
that exceeds 200% of his or her Target Bonus.


2

--------------------------------------------------------------------------------

ARTICLE IV
Termination of Employment


Except upon death or disability, if, prior to the certification of the Award as
set forth in Section 3.2, a Participant’s employment is terminated or the
Participant voluntarily resigns, all of the Participant’s rights to an Annual
Bonus shall be forfeited. If a Participant’s employment is terminated because of
a Participant’s death or disability, the Participant’s Annual Bonus shall be
reduced to reflect only the period of employment prior to termination. The
adjusted Award shall be based upon the number of days of employment during the
Performance Period. In the case of a Participant’s disability, the employment
termination shall be deemed to have occurred on the date the Committee
determines that the disability has occurred, pursuant to the Company’s
then-effective group long-term disability insurance benefit for officers. Any
Annual Bonus thereafter determined by the Committee shall be payable at the time
specified in Section 3.2.


ARTICLE V
Change in Control


Subject to Section 7.1, if a Change in Control takes place during fiscal 2019,
(i) the Target Level of 2019 Operating Income under the Performance Curve shall
be deemed to have been met if the Company’s Operating Income through the end of
the fiscal month preceding the Change in Control equals or exceeds 50% of the
Company’s Operating Income for the comparable period in the 2018 fiscal year,
(ii) all Annual Bonuses established by the Committee shall be immediately
payable in cash to Participants upon the date of the Change in Control (subject
to any election previously made by a Participant to defer receipt of such Annual
Bonus), and (iii) unless expressly terminated, this ABP shall continue in effect
throughout the remainder of fiscal 2019 with the amount of any Annual Bonuses
payable at the end of fiscal 2019 reduced by the amount of any Bonuses paid upon
the Change in Control.


ARTICLE VI
Recoupment Policy


6.1         General Recoupment Policy. The Company may recover any incentive
compensation awarded or paid pursuant to this ABP based on (i) achievement of
financial results that were subsequently the subject of a restatement due to
material noncompliance with any financial reporting requirement under either
GAAP or the federal securities laws, other than as a result of changes to
accounting rules and regulations, or (ii) a subsequent finding that the
financial information or performance metrics used by the Committee to determine
the amount of the incentive compensation were materially inaccurate, in each
case regardless of individual fault. In addition, the Company may recover any
incentive compensation awarded or paid pursuant to this ABP based on a
Participant’s conduct which is not in good faith and which materially disrupts,
damages, impairs or interferes with the business of the Company and its
affiliates. The provisions of this Article VI shall apply to any incentive
compensation earned or paid to a Participant pursuant to this ABP. Subsequent
changes in status, including retirement or termination of employment, do not
affect the Company’s rights to recover compensation under this policy.


6.2        Administration of Policy. The Committee will administer this policy
and exercise its discretion and business judgment in the fair application of
this policy based on the facts and circumstances as it deems relevant in its
sole discretion. More specifically, the Committee shall determine in its
discretion any appropriate amounts to recoup, the officers from whom such
amounts shall be recouped (which need not be all officers who received the bonus
compensation at issue) and the timing and form of recoupment; provided, that
only compensation paid or settled within three years prior to the Committee
taking action under this Article VI shall be subject to recoupment; provided
further, that any recoupment pursuant to clause (i) or (ii) of the first
sentence of this paragraph shall not exceed the portion of any applicable bonus
paid hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Committee in its sole discretion.


3

--------------------------------------------------------------------------------

6.3        Setoff. For avoidance of doubt, the Company may set off the amounts
of any such required recoupment against any amounts otherwise owed by the
Company to a Participant as determined by the Committee in its sole discretion,
solely to the extent any such offset complies with the requirements of Section
409A of the Code and the guidance issued thereunder.


6.4        Other Adjustments. If any restatement of the Company’s financial
results indicates that the Company should have made higher performance-based
payments than those actually made under the ABP for a period affected by the
restatement, then the Committee shall have discretion, but not the obligation to
cause the Company to make appropriate incremental payments to affected
Participants then-currently employed by the Company. The Committee will
determine, in its sole discretion, the amount, form and timing of any such
incremental payments, which shall be no more than the difference between the
amount of performance-based compensation that was paid or awarded and the amount
that would have been paid or granted based on the actual, restated financial
statements.


ARTICLE VII
Employment Agreements


7.1        Precedence of Employment Agreement.  In case of a conflict between
the terms and conditions of this ABP and those of a Participant’s Employment
Agreement(s) relating to the Annual Bonus covered hereby—including, without
limitation, regarding the level at which the Annual Bonus shall be calculated,
the effect of a termination of the Participant’s employment upon his or her
rights with respect to the Annual Bonus or the payment of the Annual Bonus upon
or following a Change in Control—the provisions of such Participant’s Employment
Agreement(s) shall remain in full force and effect and shall supersede this ABP
and control the issue with respect to such conflict.



4

--------------------------------------------------------------------------------